DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/27/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 3, 5, 9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayami et al., US 2016/0358748 in view of Likhanskii et al., US 9,230,773 and Mizukami et al., US 2006/0191479 or Yoshida et al., US 4,859,908.
Hayami et al. shows the invention substantially as claimed including a plasma source that is a device for supplying plasma to a plasma processing space 3 in which a process using the plasma is performed, the plasma source comprising: a plasma generation chamber 4 that has a plasma generation space in which the plasma is generated and a wall 8 separating the plasma generation space from the plasma processing space; an opening 8a that is provided on the wall and allows the plasma generation space to communicate with the plasma processing space, wherein the wall comprises a first inner wall surface and a second inner wall surface facing each other across the opening; a radio-frequency antenna 20 that is a coil of less than one turn provided in a position where a radio-frequency electromagnetic field having predetermined strength required to generate plasma is able to be generated in the plasma generation chamber; and a gas supply pipe that supplies plasma source gas to a side opposite to the opening in the plasma generation space (see, for example, figs. 1-3 and their descriptions).
Hayami et al. does not expressly disclose wherein the opening has a slit-like shape. With respect to the shape of the opening, a prima facie case of obviousness still exist because the configuration of the claimed opening is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed opening is significant.  Additionally, 
Hayami et al. does not expressly disclose the use of more than one voltage application electrodes connected to an RF power source. Likhanskii et al. discloses a plasma source to generate plasma in a plasma generation chamber 30, a first voltage application electrode 40a connected to a RF power source 50; and a second voltage application electrode 40b connected to the grounded chamber wall (col. 4, lines 7-15); (see, for example, fig. 1-2A and 4 and their descriptions).  Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Hayami et al. as to further comprise more than one voltage application electrode because such configuration is known and used in the art as a suitable configuration to further ionize the plasma and/or optimize/improve/control the characteristics of the plasma used for processing the substrate.  It should be further noted that the apparatus of Hayami et al. modify by Likhanskii et al. would comprise a gas supply unit that supplies plasma source gas to a 
Hayami et al. and Likhasnkii et al. do not expressly disclose that the first voltage application electrode is provided on the first inner wall surface, and the second voltage application electrode is provided on the second inner wall.  However, there is no evidence that the choice of a particular location of the electrodes would significantly affect the overall performance of the plasma processing apparatus.  It should be noted that the voltage electrodes of the apparatus of Likhasnkii et al. would further ionize the plasma passing through the opening 35.  Additionally, it should be noted that as clearly shown in Fig 2A, the electrodes are positioned around the opening 35 to further ionize the plasma passing through the opening.  This notwithstanding, Mizukami et al. discloses a plasma source to generate plasma in a plasma generation chamber 3, and voltage application electrodes 49/59 provided on an inner wall surface of an opening 36/46 that allows the plasma generation space to communicate with the plasma processing space, (see, for example, figs. 13-16, and their descriptions).  Additionally, Yoshida et al. discloses a plasma source to generate plasma in a plasma generation chamber 100A, and voltage application electrodes 107/410a provided on an inner wall surface of an opening that allows the plasma generation space to communicate with the plasma processing space, (see, for example, figs. 1 and 5-6, and their descriptions). Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Hayami et al. modified by Likhasnkii et al. as to comprise the voltage electrodes on an inner wall surface of the opening, because such configuration is known and used in the art as a 
With respect to RF power being supplied to one of the voltage application electrode, it should be noted that Likhanskii et al. discloses RF power 50 connected to the first voltage application electrode 40a (see, for example, fig. 1-2A and 4 and their descriptions).  Additionally, Yoshida et al. discloses a plasma source comprising a voltage application electrode 107/410a provided on an inner wall surface of an opening that allows the plasma generation space to communicate with the plasma processing space, and wherein either DC or RF power can be connected to the electrode (see, for example, figs. 1 and 5-6, and their descriptions, especially col. 6, lines 10-12). Therefore, in view of these disclosures, it would have been obvious to one of ordinary skill in the art at the time the invention was made to connect RF power to the voltage application electrode because such means is known and used in the art as a suitable means for applying bias in order to enhance ionization of the plasma. Furthermore, it should be noted that in the apparatus of Hayami et al. modify by Likhanskii et al. and Mizukami et al. or Yoshida et al., the ionization of molecules of the plasma source gas is enhanced between the first voltage application electrode and the second voltage application electrode by supplying the rf power from the rf power source between the first voltage application electrode and the second voltage application electrode.
With respect to claims 3, 5, 9 and 13, it should be noted that the apparatus of Hayami et al. modify by Likhanskii et al. and Mizukami et al. or Yoshida et al., would comprise a radio-frequency power source that applies a radio-frequency voltage at a . 
 
Claims 4, 7, 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayami et al., US 2016/0358748 in view of Likhanskii et al., US 9,230,773 and Mizukami et al., US 2006/0191479 or Yoshida et al., US 4,859,908, as applied to claims 1, 3, 5, 9  and 13 above, and further in view of Ueda et al., US 2004/0163767 or Killinger et al., US 6,378,290.
Hayami et al., Likhanskii et al., Mizukami et al. and Yoshida et al. are applied as above but do not expressly disclose the claimed acceleration electrode.  Ueda et al. discloses a plasma source to generate plasma in a plasma generation chamber 2, the plasma source further comprising an acceleration electrode 4 having a hole, wherein, -2-Application No. 16/312,424the acceleration electrode is provided outside the plasma generation chamber in a position facing an opening that allows the plasma generation chamber to communicate with a plasma processing chamber 12 (see, for example, fig. 1 and its description).  Additionally, Killinger et al. discloses a plasma source to generate plasma in a plasma generation chamber 2, the plasma source further comprising an acceleration electrode 11 having a hole, wherein, -2-Application No. 16/312,424the acceleration electrode is provided outside the plasma generation chamber in a position facing an opening that allows the plasma generation chamber to communicate with a plasma processing chamber (see, for example, fig. 2 and its description).  Therefore, in view of these disclosures, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Hayami et al. modify by Likhanskii et al. and Mizukami et al. or Yoshida et 
With respect to claims 10 and 12, as stated above, Hayami et al. further discloses a plasma processing chamber 5 whose inside is the plasma processing space. 

Claims 1, 3, 5, 9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Likhanskii et al., US 9,230,773 in view of Mizukami et al., US 2006/0191479 or Yoshida et al., US 4,859,908 and Hayami et al., US 2016/0358748 or Iori et al., US 2011/0309050 or Ishii et al., US 5,571,366 or Fukuda et al., US 2004/0221815.
	Likhanskii et al. shows the invention substantially as claimed including a plasma source that is a device for supplying plasma to a plasma processing space in which a process using the plasma is performed, the plasma source comprising: a plasma generation chamber 30 that has a plasma generation space in which the plasma is generated and a wall 31/41 separating the plasma generation space from the plasma processing space; an opening 35 that is provided on the wall and allows the plasma generation space to communicate with the plasma processing space, wherein the opening has a slit-like shape, and the wall comprises a first inner wall and a second inner wall surface facing each other across the opening; a radio-frequency antenna 20 that is provided in a position where a radio-frequency electromagnetic field having predetermined strength required to generate plasma is able to be generated in the   
	Likhasnkii et al. do not expressly disclose that the voltage electrodes are provided on the inner wall surfaces of the opening.  However, there is no evidence that the choice of a particular location of the electrodes would significantly affect the overall performance of the plasma processing apparatus.  It should be noted that the voltage electrodes of the apparatus of Likhasnkii et al. would further ionize the plasma passing through the opening 35.  Additionally, it should be noted that as clearly shown in Fig 2A, the electrodes are positioned around the opening 35 to further ionize the plasma passing through the opening.  This notwithstanding, Mizukami et al. discloses a plasma source to generate plasma in a plasma generation chamber 3, and voltage application electrodes 49/59 provided on an inner wall surface of an opening 36/46 that allows the plasma generation space to communicate with the plasma processing space, wherein the voltage application electrodes hold a space of the opening (see, for example, figs. 13-16, and their descriptions). Additionally, Yoshida et al. discloses a plasma source to generate plasma in a plasma generation chamber 100A, and voltage application electrodes 107/410a provided on an inner wall surface of an opening that allows the plasma generation space to communicate with the plasma processing space, (see, for example, figs. 1 and 5-6, and their descriptions). Therefore, in view of these disclosures, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Likhasnkii et al. as to comprise the 
	Likhanskii et al. does not expressly disclose that the radio frequency antenna is a coil of less than one turn.  Hayami et al. discloses a plasma source comprising a radio-frequency antenna 20 that is a coil of less than one (see, for example, fig. 1 and its description).  Also, Iori et al. discloses a plasma source comprising a radio-frequency antenna 11 that is a coil of less than one (see, for example, figs. 1 and 7, and their descriptions). Additionally, Ishii et al. discloses a plasma source comprising a radio-frequency antenna 82/116/117 that is a coil of less than one (see, for example, figs. 18 and 24, and their descriptions).  Furthermore, Fukuda et al. discloses a plasma source comprising a radio-frequency antenna 2/12/62 that is a coil of less than one (see, for example, figs. 3A, 4A-4B, 7A-7B, and 15, and their descriptions).  Therefore, in view of these disclosures, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Likhanskii et al., as to comprise a rf antenna that is a coil of less than one turn because such configuration is known and used in the art as a suitable configuration to effectively and efficiently generate inductive coupling plasma.  

Hayami et al. further discloses a gas supply unit 15 that supplies plasma source gas to a position closer to a side opposite to an opening 8a (see, for example, fig. 1).  Also, 
Fukuda et al. further discloses a gas supply unit that supplies plasma source gas at the top of the plasma chamber (see, for example, fig. 1). Therefore, in view of these disclosures, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Likhanskii et al., as to comprise the claimed gas supply unit configuration because such configuration is known and used in the art as a suitable means for effectively and efficiently introducing gas to the plasma generating chamber.  It should be further noted that the apparatus of Likhanskii et al. modify by Mizukami et al. or Yoshida et al. and Hayami et al. or Iori et al. or Ishii et al. or Fukuda et al., would comprise a gas supply unit that supplies plasma source gas to a position closer to a side opposite to the opening than the voltage application electrodes in the plasma generation chamber.
With respect to claims 3, 5, 9 and 13, it should be noted that Likhanskii et al. further discloses a radio-frequency power source 50 that applies a radio-frequency voltage at a frequency in a range of 10 MHz to 100 MHz, including 60 MHz; and a plasma processing chamber whose inside is the plasma processing space (the chamber wherein substrate 90 is located). 

Claims 4, 7, 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Likhanskii et al., US 9,230,773 in view of Mizukami et al., US 2006/0191479 or Yoshida et al., US 4,859,908 and Hayami et al., US 2016/0358748 or Iori et al., US 2011/0309050 or Ishii et al., US 5,571,366 or Fukuda et al., US 2004/0221815, as applied to claims 1, 3, 5, 9 and 13 above, and further in view of Ueda et al., US 2004/0163767 or Killinger et al., US 6,378,290.
Likhanskii et al., Mizukami et al., Yoshida et al., Hayami et al., Iori et al., Ishii et al. and Fukuda et al. are applied as above, and Fukuda et al. further discloses an acceleration electrode 1 having a hole, but do not expressly disclose that the acceleration electrode is positioned outside the plasma generation chamber. Ueda et al. discloses a plasma source to generate plasma in a plasma generation chamber 2, the plasma source further comprising an acceleration electrode 4 having a hole, wherein, -2-Application No. 16/312,424the acceleration electrode is provided outside the plasma generation chamber in a position facing an opening that allows the plasma generation chamber to communicate with a plasma processing chamber 12 (see, for example, fig. 1 and its description).  Additionally, Killinger et al. discloses a plasma source to generate plasma in a plasma generation chamber 2, the plasma source further comprising an acceleration electrode 11 having a hole, wherein, -2-Application No. 16/312,424the acceleration electrode is provided outside the plasma generation chamber in a position facing an opening that allows the plasma generation chamber to communicate with a plasma processing chamber (see, for example, fig. 2 and its description).  Therefore, in view of these disclosures, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Likhanskii et al., modified by Mizukami et al. or Yoshida et al. and Hayami 
With respect to claims 10 and 12, as stated above, it should be noted that Likhanskii et al. further discloses a plasma processing chamber whose inside is the plasma processing space (the chamber wherein substrate 90 is located).

Claims 1, 3, 5, 9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizukami et al., US 2006/0191479 in view of Likhanskii et al., US 9,230,773 or Ishii et al., US 5,571,366 and Yoshida et al. and Fukuda et al., US 2004/0221815 and Hayami et al., US 2016/0358748 or Kirimura et al., US 6,383,896.
Mizukami et al. shows the invention substantially as claimed including a plasma source that is a device for supplying plasma to a plasma processing space 4 in which a process using the plasma is performed, the plasma source comprising: a plasma generation chamber 3 that has a plasma generation space in which the plasma is generated and a wall separating the plasma generation space from the plasma processing space; an opening 36/46 that is provided on the wall and allows the plasma generation space to communicate with the plasma processing space, wherein the wall comprise a first inner wall and a second inner wall surface facing each other across the opening; and voltage application electrodes 49/59 provided on the inner wall surface of the opening so as to hold a space of the opening (see, for example, figs. 13-15, and their descriptions).

With respect to RF power being supplied to one of the voltage application electrodes, it should be noted that Likhanskii et al. discloses RF power 50 connected to the first voltage application electrode 40a (see, for example, fig. 1-2A and 4 and their descriptions).  Also, Ishii et al. further discloses the use of RF power 55 connected to the voltage application electrode 53 (see, for example, fig. 6 and its description). Additionally, Yoshida et al. discloses a plasma source comprising a voltage application electrode 107/410a provided on an inner wall surface of an opening that allows the plasma generation space to communicate with the plasma processing space, and 
Mizukami et al. does not expressly disclose that the opening has a slit-like shape, and more than one voltage application electrode. However, a prima facie case of obviousness still exist because the configuration of the claimed opening is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed opening is significant.  This notwithstanding, Likhanskii et al. discloses a plasma source to generate plasma in a plasma generation chamber 30, and an opening 35 provided on the wall to allow the plasma generation space to communicate with the plasma processing space, wherein the opening has a slit-like shape, (see, for example, fig. 1-2A and 4 and their descriptions). Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Mizukami et al. as to further comprise the claimed opening 
Mizukami et al. does not expressly disclose that the apparatus comprises the claimed rf antenna.  Fukuda et al. discloses a plasma source comprising a rf antenna 2/12/62 that is a coil of less than one turn provided in a position where a radio-frequency electromagnetic field having predetermined strength required to generate plasma is able to be generated in the plasma generation chamber (see, for example, figs. 3A, 4A-4B, 7A-7B, and 15 and their descriptions).  Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Mizukami et al. as to comprise the claimed rf antenna because such means is known and used in the art as a suitable means to effectively and efficiently generate high density plasma in the plasma chamber.  
	Mizukami et al. does not expressly disclose the claimed gas supply unit.   Hayami et al. discloses a gas supply unit 15 that supplies plasma source gas to a position closer to a side opposite to an opening 8a (see, for example, fig. 1).  Also, Fukuda et al. further discloses a gas supply unit that supplies plasma source gas at the top of the plasma chamber (see, for example, fig. 1). Additionally, Kirimura et al. discloses a gas supply unit 25 that supplies plasma source gas to a position closer to a side opposite to an opening (see, for example, fig. 1). Furthermore, Yoshida et al. discloses a gas supply unit 101 that supplies plasma source gas to a position closer to a side opposite to an opening (see, for example, fig. 1).  Therefore, in view of these  would comprise a gas supply unit that supplies plasma source gas to a position closer to a side opposite to the opening than the voltage application electrodes in the plasma generation chamber.
With respect to claims 3 and 13, it should be noted that Likhanskii et al. further discloses that the rf power source 50 applies a voltage having a frequency in the claimed range, including 60 MHz (see, for example, figs. 1-2A and 4 and their descriptions). Therefore, the apparatus of Mizukami et al. modified by Likhanskii et al. or Ishii et al. and Fukuda et al. and Hayami et al. or Kirimura et al. or Yoshida et al., would comprise a radio-frequency power source that applies a radio-frequency voltage at a frequency in a range of 10 MHz to 100 MHz, including 60MHz.
Regarding claims 5, and 9 it should be noted that Mizukami et al. further discloses a plasma processing chamber 4 whose inside is the plasma processing space. 

Claims 4, 7, 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizukami et al., US 2006/0191479 in view of Likhanskii et al., US 9,230,773 or Ishii et al., US 5,571,366 and Yoshida et al. and Fukuda et al., US 2004/0221815 and Hayami et al., US 2016/0358748 or Kirimura et al., US 6,383,896, as applied to claims 1, 3, 5, 9  and 13 above, and further in view of Ueda et al., US 2004/0163767 or Killinger et al., US 6,378,290.
Mizukami et al., Likhanskii et al., Ishii et al., Fukuda et al., Hayami et al., Kirimura et al. and Yoshida et al. are applied as above but do not expressly disclose the claimed acceleration electrode.  Ueda et al. discloses a plasma source to generate plasma in a plasma generation chamber 2, the plasma source further comprising an acceleration electrode 4 having a hole, wherein, -2-Application No. 16/312,424the acceleration electrode is provided outside the plasma generation chamber in a position facing an opening that allows the plasma generation chamber to communicate with a plasma processing chamber 12 (see, for example, fig. 1 and its description).  Additionally, Killinger et al. discloses a plasma source to generate plasma in a plasma generation chamber 2, the plasma source further comprising an acceleration electrode 11 having a hole, wherein, -2-Application No. 16/312,424the acceleration electrode is provided outside the plasma generation chamber in a position facing an opening that allows the plasma generation chamber to communicate with a plasma processing chamber (see, for example, fig. 2 and its description).  Therefore, in view of these disclosures, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Mizukami et al. modified by Likhanskii et al. or Ishii et al. and Fukuda et al. and Hayami et al. or Kirimura et al. or Yoshida et al., as to comprise the claimed acceleration electrode because such means is known and used in the art as a suitable means for accelerating ions out of the plasma towards the substrate.
. 
 
Response to Arguments
Applicant's arguments filed on 08/27/2021 have been fully considered but they are not persuasive. 
Applicant argues that the Mizukami et al. reference does not disclose a slit-like shape opening. However, as stated in the above rejection, a prima facie case of obviousness still exist because the configuration of the claimed opening is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed opening is significant. Additionally, and this notwithstanding, the secondary reference of Likhanskii et al. discloses such an opening configuration, and therefore, the apparatus of Mizukami et al. modified by the teachings of Likhanskii et al. would comprise the claimed opening shape.
Applicant argues that the Mizukami et al. reference does not disclose two voltage application electrodes. In response to applicant's arguments against the Mizukami et al. reference individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It should be noted that the secondary references of 
Applicant argues that voltage application electrodes 49/59 of the Mizukami et al. reference are connected to a dc power source instead of a rf power source. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It should be noted that, as stated in the above rejection, the secondary reference of Likhanskii et al. discloses connecting a RF power 50 to the a voltage application electrode 40a, the secondary reference of Ishii et al. further discloses the use of RF power 55 connected to the voltage application electrode 53, and the secondary reference of Yoshida et al. discloses a voltage application electrode 107/410a to which either DC or RF power can be connected to the electrode. 
In response to applicant's argument that the Likhanskii et al. reference fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the reference of Likhanskii et al. having only a single pair of electrodes) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). It should be noted that the claim uses the broad language of “comprising”, and furthermore, there is no limitation in the claim language that limits the claim to only one single pair of electrodes.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It should be noted that the secondary reference of Likhanskii et al. is being used for its teaching of more than one separated voltage application electrodes. Also, Likhanskii et al. further discloses the use of a slit-like shape opening in order to introduce plasma from a plasma generation space into a plasma processing space.  Furthermore, as stated in the above rejections, a prima facie case of obviousness still exist because the configuration of the claimed opening is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed opening is significant. The secondary reference Mizukami et al. is being used for its teaching of a voltage application electrode located in an inner wall of an opening between a plasma generation space and a plasma processing space. Furthermore, and with respect to the voltage application electrode being connected to a RF power source, as stated in the above rejection, the secondary reference of Likhanskii et al. discloses connecting a RF power 50 to the a voltage application electrode 40a, and the secondary reference of Yoshida et al. discloses a voltage application electrode 107/410a to which either DC or RF power can be connected to the electrode. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Collison et al., (US 6,203,657) is cited for its teaching of a plasma source comprising a plasma generation chamber having a plasma generation space and a wall separating the plasma generation space from a plasma processing space.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUZ L ALEJANDRO whose telephone number is (571)272-1430.  The examiner can normally be reached on Monday and Thursday, 8:30 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/LUZ L ALEJANDRO MULERO/Primary Examiner, Art Unit 1716                                                                                                                                                                                                        



December 4, 2021